Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 10,652,536. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 3-4 recites features/limitations of claims 1-2 of instant application.


Instant application
Reference.
Claim limitations.
1. A non-transitory computer readable medium storing a bitstream, comprising: the bitstream including a parameter according to which a decoder performs: determining prediction mode information; determining a set of partition modes in accordance with the prediction mode information; parsing the parameter from the bitstream;  selecting a partition mode from the set of partition modes in accordance with the parameter; partitioning a block into a plurality of sub blocks using the selected partition mode; and decoding a sub block included in the plurality of sub blocks in a decoding  process, wherein the decoder performs: partitioning the block into three sub blocks in response to the parameter indicating a first value, each of a width and a height of each of the three sub blocks being a power of two; and partitioning the block into an even number of sub blocks in response to the  parameter indicating a second value, the second value being different from the first value, each of the even number of sub blocks having a same size.

2. The non-transitory computer readable medium according to claim 1, wherein the decoder performs: determining a first set of partition modes in response to the prediction  mode information indicating an inter prediction mode; and determining a second set of partition modes in response to the prediction mode information indicating an intra prediction mode, a partition mode included in the  second set of partition modes producing smaller sub blocks than all of sub blocks produced by the first set of partition modes.


Claim. Limitations.
3. A decoder that decodes a block of an image, the decoder comprising: a processor; and memory connected to the processor, wherein, using the memory, the processor: determines prediction mode information; determines a set of partition modes in accordance with the prediction mode information; parses a parameter from the bitstream; selects a partition mode from the set of partition modes in accordance with the parameter; partitions a block into a plurality of sub blocks using the selected partition mode; and decodes a sub block included in the plurality of sub blocks in a decoding process, wherein the processor: partitions the block into three sub blocks in response to the parameter indicating a first value, each of a width and a height of each of the three sub blocks being a power of two; and partitions the block into an even number of sub blocks in response to the parameter indicating a second value, the second value being different from the first value, each of the even number of sub blocks having a same size.


4. The decoder according to claim 3, wherein the processor, in operation: determines a first set of partition modes in response to the prediction information indicating inter prediction mode; and determines a second set of partition modes in response to the prediction information indicating intra prediction mode, a partition mode included in the second set of partition modes producing smaller sub blocks than all of sub blocks produced by the first set of partition modes.
Explaining of the difference for ODP…


Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 11,350,091. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 15-16 recites features/limitations of claims 1-2 of instant application.


Instant application
Reference.
Claim limitations.
1. A non-transitory computer readable medium storing a bitstream, comprising: the bitstream including a parameter according to which a decoder performs: determining prediction mode information; determining a set of partition modes in accordance with the prediction mode information; parsing the parameter from the bitstream;  selecting a partition mode from the set of partition modes in accordance with the parameter; partitioning a block into a plurality of sub blocks using the selected partition mode; and decoding a sub block included in the plurality of sub blocks in a decoding  process, wherein the decoder performs: partitioning the block into three sub blocks in response to the parameter indicating a first value, each of a width and a height of each of the three sub blocks being a power of two; and partitioning the block into an even number of sub blocks in response to the  parameter indicating a second value, the second value being different from the first value, each of the even number of sub blocks having a same size.

2. The non-transitory computer readable medium according to claim 1, wherein the decoder performs: determining a first set of partition modes in response to the prediction  mode information indicating an inter prediction mode; and determining a second set of partition modes in response to the prediction mode information indicating an intra prediction mode, a partition mode included in the  second set of partition modes producing smaller sub blocks than all of sub blocks produced by the first set of partition modes.



Claim limitations.
15. A method, comprising: decoding a block of an image, the decoding comprising: determining prediction mode information; determining a set of partition modes in accordance with the prediction mode information; parsing a parameter from the bitstream; selecting a partition mode from the set of partition modes in accordance with the parameter; partitioning a block into a plurality of sub blocks using the selected partition mode; and decoding a sub block included in the plurality of sub blocks in a decoding process, wherein the decoding comprises: partitioning the block into three sub blocks in response to the parameter indicating a first value, each of a width and a height of each of the three sub blocks being a power of two; and partitioning the block into an even number of sub blocks in response to the parameter indicating a second value, the second value being different from the first value, each of the even number of blocks having a same size; and encoding image blocks in an encoding process.



16. The method according to claim 15, wherein the decoding comprises: determining a first set of partition modes in response to the prediction information indicating inter prediction mode; and determining a second set of partition modes in response to the prediction information indicating intra prediction mode, a partition mode included in the second set of partition modes producing smaller sub blocks than all of sub blocks produced by the first set of partition modes.
Explaining of the difference for ODP…



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamauchi US 6614939 B1, is cited because the reference teaches (As shown in FIG. 1, quadtree division uses a predetermined division judgement condition to judge whether a square region should be divided. On judging that division is necessary, this method divides the square region into four square subregions the method then repeats the judgement for the resulting subregions. In this way, the method generates subregions called "segments"), in col.1 lines 30-40.
OHIRA et al. US 20170124430 is cited because the reference teaches” [0088] As a fourth example, as illustrated in FIG. 8A, the block is one obtained by dividing a region into blocks using Quadtree. Accordingly, as illustrated in FIG. 8B, a user may simply grasp a range in which crowd waiting for explanation is spread, through the display 18. In addition, a graph cut may be used instead of the Quadtree”.
Fu et al. US 20140328389, is cited because the reference teaches “The regions can be divided using quadtree-division or Coding Tree Block (CTB) blocks and the region boundaries can be CTB aligned. A system structure for a 3D video decoder corresponding to the encoder in FIG. 6 can be determined accordingly and is shown in this disclosure. The depth map can be represented by an "internal" value or an "external" value’, in [0029].
Kobayashi US 20140119455, is cited because the reference teaches “Blocks at the highest hierarchical level are lattice blocks of 64. times.64 pixels. As the level descends by division processing, blocks of 32. times.32 pixels, 16. times.16 pixels, and as small as 8. times.8 pixels can be processed. The region quadtree-based block division structure can be transmitted to a decoder side by block division flags being embedded in a stream”, in [0058].
Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter:  claims 1-2 would be in allowable condition, if applicant over come the double patenting rejections above.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Yamauchi US 6614939, teaches (As shown in FIG. 1, quadtree division uses a predetermined division judgement condition to judge whether a square region should be divided. On judging that division is necessary, this method divides the square region into four square subregions the method then repeats the judgement for the resulting subregions. In this way, the method generates subregions called "segments"), in col.1 lines 30-40.
Yamauchi failed to teach or suggest for A non-transitory computer readable medium storing a bitstream, comprising: the bitstream including a parameter according to which a decoder  performs: determining prediction mode information; determining a set of partition modes in accordance with the prediction mode information; parsing the parameter from the bitstream; selecting a partition mode from the set of partition modes in accordance with the parameter; partitioning a block into a plurality of sub blocks using the selected partition mode; and decoding a sub block included in the plurality of sub blocks in a decoding  process, wherein the decoder performs: partitioning the block into three sub blocks in response to the parameter indicating a first value, each of a width and a height of each of the three sub blocks being a power of two; and partitioning the block into an even number of sub blocks in response to the  parameter indicating a second value, the second value being different from the first value, each of the even number of sub blocks having a same size. As cited in independent claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664